Citation Nr: 0715387	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, E.G., and S.B.




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from January 1952 to September 
1963 with a prior period of service of 1 year, 7 months, and 
22 days.  He died in October 2002, and the appellant is his 
surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC), as 
made in a Supplemental Statement of the Case (SSOC) issued in 
August 2005, in which the AMC denied entitlement to service 
connection for the cause of the veteran's death, pursuant to 
the provisions of 38 U.S.C.A. § 1151.  Subsequently, the 
appellant's representative filed a statement in November 
2005, which the Board construes as a valid substantive appeal 
under 38 C.F.R. § 20.202.  

The appellant was afforded a Travel Board hearing in 
Muskogee, Oklahoma, before a Veterans Law Judge in April 
2004.  In October 2004, the Board remanded the appellant's 
claim.  Since that time, the Veterans Law Judge who conducted 
the appellant's hearing is no longer employed by the Board.  
A letter was sent to the appellant in November 2005 asking if 
she wished to have another hearing with a different Veterans 
Law Judge, but the appellant did not respond to the letter.

This case was previously before the Board in March 2006 at 
which time the Board denied claims of entitlement to accrued 
benefits; entitlement to service connection for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1310; and entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The Board remanded the claim of entitlement to 
service connection for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 and it 
remains pending.

Pursuant to addition information recently furnished by the 
appellant, the issue of service connection for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary in this case in order to ensure that a complete 
record is before the Board prior to adjudication of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151, on the merits.

In this regard, the Board previously remanded the appellant's 
claim in October 2004 in part to obtain the private terminal 
treatment records from St. John's Medical Center.  The AMC 
sent the appellant a letter in November 2004 asking that the 
appellant complete a consent form in order to obtain the 
records for St. John's; however, at that time the appellant 
did not respond.  A second letter was sent to the appellant 
in May 2006, again asking her to identify any evidence 
pertinent to the claim and to complete any release forms as 
necessary.  Initially, no response was received as was 
reported in a SSOC issued in September 2006, which pertained 
solely to the 38 U.S.C.A. § 1151 claim. 

However, in January 2007, the appellant provided for the 
record a completed authorization form, consenting to the 
release of her husband's medical records from St. John's 
Hospital in Tulsa, Oklahoma, as well as documenting his 
treatment at VA hospitals in Tulsa, Muskogee and Oklahoma 
City, Oklahoma.  
A review of the file reflects that VA medical records dated 
from 2001 until the time of the veteran's death in October 
2002, from the VA medical facility in Muskogee, Oklahoma, are 
already of record and need not be requested.  VA records from 
the facilities in Tulsa and Oklahoma City, Oklahoma, are also 
on file and largely relate to treatment for the veteran's ear 
and hearing problems furnished years prior to his death.  

The Board believes that requesting and obtaining the records 
from St. John's Medical Center, where the veteran died and 
received treatment just prior to his death, could prove 
helpful and may provide information pertinent to the claim.  
Moreover, those records must be requested pursuant to the 
VA's duty to assist claimants in obtaining evidence as 
described in detail under 38 C.F.R. § 3.159(c).  

Finally, the Board notes that in March 2006 the Board 
remanded the appellant's cause of death claim brought under 
the provisions of 38 U.S.C.A. § 1151, with instructions that 
the appellant be sent a VCAA letter, which explains the 
relevant portions of the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations as well as 
informing her of the information and medical or lay evidence 
that is necessary to substantiate the claim of service 
connection for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159.  That notice was 
issued to the appellant in May 2006 and no further action is 
required in that regard.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the St. 
John's Medical Center in Tulsa, Oklahoma 
and request the veteran's medical records 
from 1999 forward, with particular 
emphasis on his terminal records dated in 
2002.  All available medical evidence 
should be associated with the claims 
folder.  If this source is unable to 
provide that evidence for any reason, 
this should be annotated for the record, 
as should the attempts made to obtain the 
records.

2.  Thereafter, the RO should 
readjudicate the matter of entitlement to 
service connection for the cause of the 
veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.

If the decision is adverse to the appellant, she and her 
representative should be issued an appropriate SSOC and given 
the opportunity to respond before the case is returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


